4:06-cr-00207-TLW Date Filed 01/23/20 €ntryNumber 770 Page 1of3

.

& Prob 12C
{Rev 05/19 - DSC)

United States District Court a“

for

District of South Carolina

 

Petition for Warrant or Summons for Offender Under Supervision

Name of Offender: Bryant Oneal Fulton Case Number: 4:06CR00207-007
Name of Sentencing Judicial Officer: The Honorable Terry L.. Wooten, Senior United States District Judge
Date of Original Sentence: June 21, 2007

Origiual Offense: Count One: Conspiracy to Distribute 50 grams or More of Cocaine Base, in violation of 21
U.S.C. §§ 841(a)(E), (b)(1 (A), 846 and 851 (Enhanced Penalties)

Original Sentence: The defendant was committed to the custody of the Burcau of Prisons for two hundred forty
(240) months to be followed by a ten (10) year term of supervised release with the following special conditions:
|) The defendant shall participate in a program of testing and treatment for drug/alcohol abuse, as approved by
the probation officer, until such time as the defendant is released from the program by the probation officer; and
2) The defendant shall pay a special assessment fee of $100 (paid in full on March 10, 2011).

On July 7, 2010, pursuant to a Rule 35(b) sentence reduction, Mr. Fulton’s term of imprisonment was reduced
from 240 months to 144 months, all other conditions remained as previously imposed.

On November 10, 2014, pursuant to a 18 U.S.C. § 3582 (c}(2) sentence reduction, Mr. Fulton’s term of
imprisonment was reduced from 144 months to 125 months, all other conditions remained as previously imposed.

Type of Supervision: Supervised Release Datc Supervision Commenced: September 15, 2015
Assistant U.S. Attorney: A. Bradley Parham Defense Attorney: Michael A. Meetze

Previous Court Action/Notification(s): On February 4, 2016, a Request for Modifying the Conditions of
Supervised Release was submitted to the Court requesting that Mr. Fulton participate in the DROPS drug testing
program, as well as thirty (30) days of intermittent confinement, while being supervised in the Western District
of North Carolina. This modification was requested due to Mr. Fulton admitting to using cocaine. On February
§, 2016, Your Honor agreed to the modification.

 

PETITIONING THE COURT

[x | To issue a warrant

[| To issue a summons

Case 3:20-mj-00029-DCK Document1 Filed 01/27/20 Page 1 of 3
Prob (2C

(Rev 05/19 - DYSC)

4:06-cr-00207-TLW Date Filed 01/23/20 €ntryNumber770 Page 2 of3

Page 2

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation Number

1

Nature of Noncompliance

New Criminal uct; Financial Card Fi rrant No:
19CR242328): On November |, 2019, Mr. Fulton was arrested by the Charlotte-
Mecklenburg Police Department (CMPD) for Financial Card Forgery.
According to the incident report, CMPD and representatives with Direct Express
(the issuer of financial transaction cards that receive disbursements from the
federal government in the form of social security, disability and VA benefits) had
been conducting a fraud investigation. On the above-referenced date, the
arresting officer made contact with Mr. Fulton after being informed that multiple
fraudulent transactions were occurring at 6101 South Boulevard in Charlotte,
North Carolina. Mr. Fulton was followed to an apartment complex, where he was
approached and questioned by law enforcement. Following a consent search, Mr.
Fulton was found to be in possession of 20 financial! transaction cards located in
his wallet, several with his name on them and two with the name of “Leonard
Thomas”, Law enforcement ran the cards through a card reader, and it was
discovered that 15 cards were fraudulently embossed and encoded with Direct
Express card information, Subsequently, Mr. Fulton was arrested and charged
with Financial Card Forgery. Upon questioning, Mr. Fulton admitted to
purchasing the cards for $100.00 from a store in the Charlotte, North Carolina,
area, According to Direct Express, Mr. Fulton was successful in using multiple
cards to obtain $1,400.00 from an ATM. He was released on a $5,000.00 bond,
and his case is still pending in Mecklenburg County Superior Court, Charlotte,
North Carolina.

INegal Use of Drugs — Cocaine: On November 19, 2015, Mr. Fulton provided a

urine specimen which tested negative, invalid. At that time, Mr. Fulton signed an
Admission of Drug Use Form stating he used cocaine prior to the test.

I declare under penalty of perjury that the foregoing is true and correct.

 

United States Probation Officer
Florence Office

Reviewed and Approved By:

0

A

son

Supervising U.S. Probation Officer

Case 3:20-mj-00029-DCK Document1 Filed 01/27/20 Page 2 of 3
4:06-cr-00207-TLW Date Filed 01/23/20 Entry Number 770 Page 3 of 3

% Prob 12C Page}

(Rev. 05/19 . DYSC)

 

THE COURT ORDERS:

La The issuance of a warrant.

[] The issuance of a summons,

{| Other

 

BOND CONSIDERATION:

— Tg bk pleottins

The Honorable Terry L. Wooten
Senior United States District Judge

i[e3/eo
Date

Case 3:20-mj-00029-DCK Document1 Filed 01/27/20 Page 3 of 3
